Case: 20-50783      Document: 00515829776         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 20, 2021
                                  No. 20-50783
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Carlos Alberto Duarte-Lanza,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:19-CR-246-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Carlos Alberto Duarte-Lanza appeals the 21-month sentence imposed
   following his jury trial conviction for illegal reentry into the United States
   after deportation, in violation of 8 U.S.C. § 1326. He asserts that the district




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50783      Document: 00515829776          Page: 2   Date Filed: 04/20/2021




                                    No. 20-50783


   court erred by determining that he was not entitled to a reduction of his
   offense level for acceptance of responsibility under U.S.S.G. § 3E1.1.
          “[W]e review the district court’s interpretation and application of the
   sentencing guidelines de novo and its findings of fact for clear error.” United
   States v. Lord, 915 F.3d 1009, 1017 (5th Cir. 2019). However, we will affirm
   the district court’s decision to deny a defendant a reduction for acceptance
   of responsibility unless that decision is “without foundation, a standard of
   review more deferential than the clearly erroneous standard.” Id. (internal
   quotation marks and citation omitted).
          Section 3E1.1(a) of the United States Sentencing Guidelines provides
   that an offense level may be reduced by two levels “[i]f the defendant clearly
   demonstrates acceptance of responsibility for his offense.” § 3E1.1(a). The
   adjustment “is not intended to apply to a defendant who puts the
   government to its burden of proof at trial by denying the essential factual
   elements of guilt, is convicted, and only then admits guilt and expresses
   remorse.” § 3E1.1, comment. (n.2). Nonetheless, a defendant who proceeds
   to trial is not automatically precluded from receiving a reduction. § 3E1.1,
   comment. (n.2). Therefore, in rare situations, “[a] defendant can proceed to
   trial on issues not relating to factual guilt and still receive credit for
   acceptance of responsibility.” United States v. Washington, 340 F.3d 222,
   228 (5th Cir. 2003); see § 3E1.1, comment. (n.2).
          Duarte-Lanza’s argument that he focused on purely legal issues at trial
   is contradicted by the trial transcript. Although he argues that he admitted
   his guilt to the arresting agents and the court, and only proceeded to trial to
   preserve the legal issue that he had been mistreated by jail staff, he
   nevertheless put the Government to its full burden of proof in contesting the
   sufficiency of the evidence at trial. Duarte-Lanza did not stipulate to any
   uncontested facts or elements at trial and, instead, challenged all elements of




                                         2
Case: 20-50783      Document: 00515829776           Page: 3    Date Filed: 04/20/2021




                                     No. 20-50783


   the illegal-reentry offense. We have affirmed district court denials of a
   § 3E1.1 reduction where a defendant, much like Duarte-Lanza, proceeded to
   trial and attacked the underlying elements of the offense. See, e.g., United
   States v. Cordero, 465 F.3d 626, 631-32 (5th Cir. 2006); United States v. Pofahl,
   990 F.2d 1456, 1485 (5th Cir. 1993).
          Even if Duarte-Lanza could show that his was one of the “rare
   situations” contemplated by § 3E1.1, comment. (n.2), his conduct and pre-
   trial admissions do not show the requisite “sincere contrition.” United States
   v. Medina-Anicacio, 325 F.3d 638, 648 (5th Cir. 2003) (internal quotation
   marks and citation omitted); see United States v. Thomas, 120 F.3d 564, 575
   (5th Cir. 1994). Finally, insofar as Duarte-Lanza argues that his mental
   health issues caused him to believe that his alleged mistreatment in jail was
   somehow related to the illegal-reentry offense, this argument is belied by the
   record. Regardless of how untenable it may have been, Duarte-Lanza was
   aware of the consequences of proceeding to trial and chose to take that risk.
          Accordingly, Duarte-Lanza has not shown that the district court erred
   in denying him an acceptance of responsibility reduction. See Lord, 915 F.3d
   at 1017.
          The judgment of the district court is AFFIRMED.




                                          3